Case 1:19-cv-11605-WGY Document 62-1 Filed 03/16/21 Page 1 of 3




                    EXHIBIT A
      Case 1:19-cv-11605-WGY Document 62-1 Filed 03/16/21 Page 2 of 3




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN,

             Plaintiff,
                                                       C.A. NO.: 1:19-cv-11605
                      v.

WELLINGTON MANAGEMENT
COMPANY LLP and CHARLES ARGYLE

             Defendants.


                       AFFIDAVIT OF PATRICK J. HANNON, ESQ.

     I, Patrick J. Hannon, hereby depose and state as follows:

  1. I am counsel for the plaintiff in the above-referenced action.

  2. The plaintiff was deposed over the course of two consecutive days, on October 6 and

     October 7, 2020.

  3. At the time of the plaintiff’s deposition, I had not conducted any depositions on behalf of

     the plaintiff.

  4. Subsequent to the conclusion of the plaintiff’s deposition on October 7, 2020, I deposed

     six individuals who were current or former Wellington employees (or employees of

     Wellington affiliates). This included Henry Philip (10/14/20), Thomas Baxter (10/16/20),

     Gregory Mattiko (10/21/20 and 10/22/20), Charles Argyle (10/28/20), Ray Helfer

     (11/9/20), and Brendan Swords (11/25/20).

  5. At the time of these depositions, Defendants had not disclosed their intent to assert an

     affirmative defense based on “after acquired evidence” and therefore, the factual basis for

     that defense was not covered in any of the depositions.
       Case 1:19-cv-11605-WGY Document 62-1 Filed 03/16/21 Page 3 of 3




   I declare under the penalty of perjury that the foregoing is true and correct.


Dated: February 22, 2021



                                                    /s/ Patrick J. Hannon
                                                   Patrick J. Hannon
